

117 HR 4351 IH: Health Providers Training Act
U.S. House of Representatives
2021-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4351IN THE HOUSE OF REPRESENTATIVESJuly 2, 2021Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that hospitals are considered an eligible entity when awarding health profession opportunity grants under section 2008 of the Social Security Act.1.Short titleThis Act may be cited as the Health Providers Training Act.2.Eligibility of hospitals for health profession opportunity grantsSection 2008(a)(4)(A) of the Social Security Act (42 U.S.C. 1397g(a)(4)(A)) is amended by striking or a community-based organization and inserting , a community-based organization, or a hospital (as defined in section 1861(e)).3.Effective dateThe amendment made by this Act shall take effect on October 1, 2021.